department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date aug282017 person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 c of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s an exempt you have not established that you are operated exclusively for purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are revenue code not deductible under section of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should under sec_7428 of the internal revenue a code declaratory_judgment be filed petition for if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations publication enclosure department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date january taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name dnumber manager idnumber manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 ofthe internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action -- sec_7428 and return itto the contact person at the address listed above unless you have already provided usa signed form_601 we'll issue a final revocation letter determining that you aren't an organi zation described in sec_501 after we issue the final revocation letter we'll announce that your organization isno longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status ifyou receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown aboveas well as for subsequent tax years what you need to do if you disagree with the proposed revocation if youd isagree with our proposed revocation you may request ameeting ortelephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f ' irs appeals_office by submitting a written req uest to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter youalso may req uest that we refer this matter fortechnical advice asexplai ned in publication please contact the individual identified onthe first page of this letter if you are considering requesting technical_advice if we issue adetermination letter to you based ona technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally file a petition ina united_states court correct_tax determination or extend the time you have fixed by law to they can however see that atax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call ifwe need to contact you thank you for your cooperation sincerely mary a epps acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended issues whether the is operated exclusively for tax exempt purposes under sec_501 and engaged primarily in activities that accomplish an exempt_purpose as described in internal_revenue_code section irc c and treasury regulation t reg c -1 c whether the operated for the purpose of serving a private benefit rather than public interest as described in internal_revenue_code sec_501 c and sec_1_501_c_3_-1 whether any part of the net_earnings of the inured to the benefit of any private_shareholder_or_individual as described in internal_revenue_code sec_501 c and sec_1 c - c facts incorporation the organization is incorporated in state as a domestic not-for-profit corporation the certificate of incorporation state not-for-profit corporation law under as a sec_501 organization was filed under provisions of the the name of the date filed was june 19xx purposes the purposes of the organization as stated in the certificate of incorporation e e e to promote the public interest in drum and bugle corps music to organize and maintain drum and bugle corps to engage in contests parades pageants and similar events under sponsorship of civic veteran industrial and private organization to encourage the study of and participation in the playing of drums bugles and band instruments among students of elementary and secondary schools in the community in which this organization shall operate form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items name of taxpayer december 20xx taxpayer_identification_number schedule number or exhibit page number year period ended e e e to hold competitions and exhibitions to promote the study and improvement of the activities of drum and bugle corps to promote friendship sociability and culture among its members exemption the organization is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code bylaws in article v - corporate board sec_2 officers of the corporate board states that the president of the corporate board will be appointed by the board_of directors and may succeed himself in article v - sec_3 states that his corporation is not organized for profit and no part of its net_earnings shall inure the benefit of any member director or individual in article vi - administration sec_1 the corporate board acts as a safeguard over all members corps to protect from misuse of funds theft of funds or equipment immoral actions of the director instructors or staff members or malfeasance of office or staff or directors in article x - treasurer each member drum bugle corps shall have a financial officer appointed by the director of the member corps with concurrence of corporate board the duties of financial officer treasurer shall be to transact all financial matters of the corps the treasurer’s accounts will be audited annually and at such time as the corporate board deems necessary form_990 the form_990 for the year ended december 20xx was signed by ceo on november 20xx the return was filed with the internal revenue on november 20xx form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service schedule number or form 886-a rev date explanation of items hed exhibit page number name of taxpayer taxpayer_identification_number december 20xx year period ended form_990 filed with the internal_revenue_service for the year ended december 20xx lists the following individuals as members of the board_of directors form_990 filed with the internal_revenue_service for the year ended december 20xx lists the following individuals as officers e ceo cfo on form_990 page part il - statement of program service accomplishments - the organization listed three programs e e e summer color guard winterguard junior color guard in april provides members with education helps with team building creates lifelong friendships and provides necessary life skills for independent living junior color guard is a dance ensemble focusing on elementary to high school aged children with competition throughout winterguard is a program for teens and young adults ages xx to xx that perform in local and regional competition from january through april culminating in the summer color guard is an instructional program focusing on dance ensembles and performance programs in cooperation with the area drum and bugle corps area schools and independent pageantry organizations this program helps maintain skills in the off season from the junior color guard and winter guard department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov form 886-a rev date explanation of items _ exhibit schedule number or page number name of taxpayer december 20xx taxpayer_identification_number year period ended the organization listed dollar_figurexx of revenue attributable to the color guard program the detail of this revenue from the general ledger is deposit date deposit bank description amount 20xx 20xx dollar_figure xxx xx -truck rental 20xx total general general checks for shirts dollar_figure xxx xx xxx xx there were no specific measurements of the program service accomplishments given such as the number of individuals served the number of competitive events attended etc on form_990 page the organization checked yes to question number which states did any officer director trustee or key_employee have a family relationship or a business relationship with any other officer director trustee or key_employee on schedule o the organization’s answer is the cfo of the organization has a family relationship with the ceo board members family relationship also have a and form_1023 - application_for recognition of exemption on form_990 page the organization checked yes to questions number 8a and 8b which states did the organization contemporaneously document the meetings held or written actions undertaken during the year by the following governing body and each committee with authority to act on behalf of the governing body on form_990 page the organization checked yes to question number 15a which states did the process for determining compensation of the following persons include a review and approval by independent persons comparability data and contemporaneous substantiation of the deliberation and decision on schedule o the organization answered the question compensation is based on comparative data from other organizations as well as a comprehensive assessment of what the organization is able to provide part il - activities and operational information - the organization’s fundraising program states that the corporation currently raises funds by conducting bingo_games inviting the general_public selling raffle tickets to the general_public and operating concessions it was also stated that the organization has a lease agreement with the the form_1023 application was dated december 19xx form 886-a catalog number 20810w page _ publish no irs gov to rent a hall bingo_games department of the treasury-internal revenue service form 886-a rev date explanation of items name of taxpayer december 20xx taxpayer_identification_number schedule number or exhibit page number year period ended the organization stated that they are a membership_organization there are no membership requirements however there are fees related to travel_expenses for tours the travel fees cover meals transportation uniforms and lodging members also receive the benefit and thrill of competition and the excitement of travel to different cities members receive an enriched cultural experience and are taught discipline and teamwork the organization stated that they are not part of a school and does not provide or administer any scholarship benefits in the financial data submitted with this application_for the years 19xx through 19xx the average revenue from the fundraising operations was dollar_figure disbursements to or the benefit of members was dollar_figure represent xx of the funds generated from fundraising the disbursements paid and the average the chief financial officer of the statement which was attached to the form_1023 application certifying that the certificate of incorporation amended certificate of incorporation and by-laws submitted in support of the form_1023 application are complete and accurate copies of the original documents and that the by-laws were duly adopted by the board_of directors this statement was signed on december 19xx by signed a history ceo and ceo and initial interview cfo under penalties of perjury the initial interview was conducted on june 20xx with the officers of the organization cfo signed the interview on june 20xx declaring that the statements to the best of their knowledge and belief to be true complete and correct the following paragraphs are taken directly from this signed interview the organization was originally started as a drum and bugle corps as a locally oriented state by youth group in competitive with other drum corps the organization started with the organization in 19xx he was the manager of the corps on the road through 19xx the corps traveled approximately one time a week and a x to xx day tour ran the entire operation he is no longer with the goal of the group was to not be form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number eee ste tic see s name of taxpayer taxpayer_identification_number year period ended december 20xx in 19xx the corps got bigger and was going on the road more - they were traveling for about x-x weeks at a time the corps was getting more expensive to run there were between xx-xxx people in the corps in the late 19xx’s the corps won in their class the organization owned their own busses to transport the participants to events the bingo operation started in 19xx and got bigger as high stakes bingo began in the 19xx’s in the early to mid-19xx’s the smoking laws changed in organization moved from another smaller location in the same plaza as their current location to accommodate both smokers and non-smokers the new location had more space with separate rooms for smokers and non-smokers with the change to the new location the bingo operation could make more money to support the corps state and the in july 20xx the smoking laws changed again and smoking was banned during the summer of 20xx the attendance at bingo dropped xx the change in bingo attendance and the resulting decline in bingo revenue resulted in cash issues was in charge of the organization at this point in the fall 20xx the organization filed chapter bankruptcy - reorganization the organization parked the busses and stopped touring as a drum corps the organization continued to run bingo the management of the organization was turned over from to his daughter this was done years earlier when died in august 20xx with one year into the reorganization with the reorganization of the organization the bankruptcy court was ready to close down the organization the organization did not want to close down the cash cow’ found mismanagement by the prior management the prior management lacked business experience and management experience the organization owned x busses extra property a tractor trailer x trucks and a house at august 20xx was asked to help with the change in management in august 20xx the bankruptcy judge extended the reorganization time frame for another year family was gone and the needed additional help with the organization and started in september 20xx to get out of bankruptcy the organization did the following e e e e e cut expenses to a minimum sold assets at short_sales to generate cash got rid of everything not necessary for fundraising or the operation of the group started the winterguard program - they picked up a lot of members from defunct school programs started performing again form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or of items explanation taxpayer_identification_number en page number year period ended december 20xx form 886-a rev date name of taxpayer e pay creditors over a x year period at xx cents on the dollar for amounts owed the reorganization plan allowed the organization to pay all creditors within x years and get out of bankruptcy in 20xx local area churches and the local fraternal organizations were running bingo in their hall the organization was receiving rent income from these organizations for use of the bingo hall these organizations eventually quit renting the bingo space from the organization this source of rent income was lost in the summer of 20xx the organization became more financially viable attendance at bingo increased the facility was cleaned up the bingo hall was revamped and maintenance and improvements were made to the hall in approximately 20xx-20xx the organization installed new lights in the bingo hall with a grant from the local electric company the local electric company paid x x of the cost of the replacement lights these minor changes helped to bring back people to bingo there was also a change in bingo personnel attitudes to be friendlier to bingo patrons in the last x years bingo attendance has been with more recreational players vs steady players the organization has a policy that rude customers are banned from the bingo hall and that patrons are respectful towards the workers with the combination of cost cutting and improvements to the bingo hall and operation the bingo operation has allowed the organization to put more money into the performing units the number of guards varied between two and three guard units the organization switched from a drum corps to a color guard because drum corps are basically nonexistent the last year for the drum corps was 20xx the organization always had a color guard and continued with that when the drum corps stopped the organization tried to revive the drum corps but there was a lack of interest the winterguard is doing well and it is significantly less expensive to run than a drum corps this is due to the equipment costing less form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service schedule number or form 886-a rev date explanation of items name of taxpayer taxpayer_identification_number ed exhibit page number year period ended december 20xx activities the activities of the organization include gaming activities lottery bingo event bingo pull tabs seal cards raffles concession operation at the bingo hall winterguard and jr guard color corps sub-lease of bingo hall to other organizations to hold their own bingo_games gaming activities have changed over time games and prizes have been enhanced or tweaked whenever needed changes have been driven by what the bingo customers become available or as new games have wanted new features like the become available gaming activities include lottery the organization started the lottery operation about 19xx the organization operates the only bingo hall in the area that has a full service lottery operation all lottery games are lottery sales occur only during bingo sessions and sold - instant are sold by workers and machines winning tickets can be redeemed for up to dollar_figurexxx in winnings at the lottery counter located inside the bingo hall bingo bingo was started in 19xx bingo_games are advertised in a local bingo magazine the for the bingo_games organization also maintains a website the organization currently conducts seven bingo sessions during the week a morning session is held on wednesday thursday and friday and one evening session is held on wednesday and thursday and two evening sessions on friday the organization has xxx chairs set up for bingo but can add additional chairs if needed the organization sells gift certificates which can be redeemed for anything including bingo concessions lottery or pull tabs bingo split bingo_games include regular traditional bingo progressive bingo pot bingo event bingo and warm up games patrons can play either paper bingo_game cards on a computer or a combination of both the organization rents bingo computer terminals the computer bingo has the advantage of allowing a player to tap and mark all playing boards at once for a ball that was called the player can leave the terminal for a break and come back and tap the terminal to mark all balls called during their absence the computer terminal is tied into the bingo calling station’s computers and the server that controls the entire system the organization has xxx terminals in place for patrons use form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended pull tabs state which was about pull tabs were started when they first became legal in the late 19xx’s or early 19xx’s up to xx pull tab deals are in play at any given time pull tabs are sold as individual tickets from the deals and as a pre-packaged set of tickets that are put together by the organization games are pulled from play when they are completely sold out the maximum payout on a deal is dollar_figurexxx pull tabs are sold during bingo sessions by volunteers and through pull tab machines winning tickets can be redeemed by the volunteers for amounts under dollar_figurexx winnings of dollar_figurexx and greater are paid out at the pull tab counter located inside the bingo hall the organization also sells seal cards seal cards are similar to pull tabs and are sold until gone at the bingo event seal cards and event bingo are reported with pull tabs and is regulated by state gaming raffles raffles started about 20xx raffles are held during bingo sessions raffle prizes include gift cards and small prizes examples of raffle prizes include easter baskets housewares candy gift certificates - usually dollar_figurexx food items bingo bucks good for xx days - can be used to purchase bingo boards the cost of a ticket for the raffle is xx cents the prize payout is approximately xx of the raffle ticket sales concession stand the organization operates a concession stand during all bingo sessions played at the bingo hall including bingo sessions conducted by two other non-profits the concession stand is open wednesday thursday and friday morning and tuesday through saturday evening and sunday afternoon the concession stand is staffed by employees and sometimes volunteers other sources of revenue the organization sub-leases the bingo hall to two other non-profits to conduct bingo_games and sell pull tabs under their own licenses these organizations conduct bingo on tuesday saturday and sunday one bingo session is held on tuesday one on saturday and two on sunday the organization operates the concession stand and lottery ticket sales during the games held by these other two organizations form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended the organization also receives revenue from and vending commissions and grease removal there is an atm machine located inside the bingo hall the organization does not receive any commission from the machine during the examination year the atm machine was owned by a former employee of the organization the atm machine was serviced in 20xx by the organization’s phone line in 20xx the atm was owned by the husband of the owner of the gaming supplier and is serviced by the organization's internet connection rebates bottle deposits ice cream there are two pay phones located in the bingo hall the organization receives a commission check about once a year for about dollar_figurex the phones are used infrequently the organization is unsure as to who owns the phones winterquard and junior color guard corps the organization does not participate in drum and bugle events anymore they were having trouble recruiting individuals and moved the organization in the direct where they could get membership and compete at a competitive level the organization also switched to color guard events because the cost to run a drum corps is very high there was a lack of interest in drum corps there was a general lack of interest in the activity due to other activities and priorities of students and the lack of instructors for drum corps participants are recruited through the organization’s website and participants seek the organization out because they want to do the activity and they may have previously participated in a color guard the organization also goes to schools to promote awareness for the color guard there is also awareness for the organization at championship events two local area schools has a link to send an email to the organization’s website the organization to request to join the color guard participants must fill out a form which includes medical information parents must sign a waiver and provide health insurance information summer color guard the organization does not have this program any more since there was not enough interest winterguard program for youth from sophomores in high school to college age the maximum participant age is xx approximately x x of the participants are students who attend college this group performs from january through april and practices from september through april this program had xx participants in the year 20xx no fees are charged to the participants to participate volunteers are expected to work bingo three times a month practices are held from x pm to xx pm friday and x am to x pm form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number iw name of taxpayer december 20xx taxpayer_identification_number year period ended sunday for three weekends per month from september to april practices and are held at a local school participants are not affiliated with any school junior color guard this program is for elementary and middle school students this is a feeder program to develop students to become a part of the winterguard the organization has formed an informal joint_venture with another sec_501 c exempt_organization to run this color guard program the organization shares expenses with this exempt_organization during the examination year 20xx there were no shared board members between the two organizations this program had xx participants in the 20xx year this program was run until the year 20xx-20xx no fees are charged to the participants to participate volunteers are expected to work bingo three times a month practices are held x xx pm to x xx pm tuesday and thursday three times a month from october to april and are held at a local school participants are not affiliated with any school membership this organization has members performing members are classified as children under the age of xx anyone can become a member with the exception of an individual who can participate in a color guard at their own school if the individual who wants to participate attends a school with a color guard the organization requires the individual to obtain permission from the school to join members also include the participants who are over age xx community members instructors and parents of the participants members can also include anyone who assists with fundraising assists the organization in its other activities and is over the age of xx the bingo license has a list of members who participate on the bingo operation the list is updated every year with the renewal of the bingo license the requirements for members to join the organization include the person joining must not have a financial obligation to another organization color guard participants must come to practice parents must work bingo three times a month to support the color guard members are required to assist in fundraising there is only one class of members only members who are xx and over can vote all members have equal voting rights there are no fees to join the organization or participate in the guard events form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service explanation of items _ exhibit page number 1d schedule number or form 886-a rev date name of taxpayer december 20xx taxpayer_identification_number year period ended membership benefits include possible group dinners bus trips to competitions hotels rooms at the competition pictures of the guard t-shirts parents will get their entry fee into the competition and scholarships for the kids as a benefit guard participants need to spend only a minimal amount of their own money for out of pocket expenses usually for costume accessories bingo creates the necessary funding to support the guard activity in full scholarship for every year that the child is in the guard they will get a dollar_figurexxx scholarship in 20xx the amount changed to dollar_figurexxx per year in the guard the student can accumulate the scholarship dollars throughout high school and into college until they wish to have it paid out if the student leaves the organization the scholarship is paid out under the dollar_figurexxx per year scholarship plan the student can potentially receive a maximum of dollar_figurex xxx which would be dollar_figurexxx for each year of high school and college the scholarship check is paid out to the student and the college some smaller scholarship checks may be made payable to just the student there is no formal document outlining the scholarship policies and rules when a student requests the scholarship the student has been involved with the guard to calculate the number of years of scholarship to pay there are no records maintained to quantify the scholarship dollars due and the scholarship dollars due are not recorded in the general ledger for the scholarship to be paid out the student must stay with the guard until they graduate from high school ceo will determine how many years organization's facility the organization does not own any facility and conducts their exempt_activities at rented facilities and at competitive event locations the the organization’s physical location is organization has been at this location since september 19xx the name on the outside of the building is the organization also used the name for their website these are not legal entities just the operating names for the bingo hall and the website the organization leases approximately xx xxx square feet of space at this location from an unrelated third party rent includes use of the space and parking lots the landlord is responsible for roof repairs and the organization is responsible for all other repairs for the leased space there are no common area maintenance charges the organization pays for water gas electric phone and internet utilities per the initial interview activities conducted at this location include form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items name of taxpayer taxpayer_identification_number schedule number or exhibit page number year period ended december 20xx gaming guard practices meetings and administrative duties the organization sub- leases the bingo hall to two other exempt_organizations under a verbal agreement the rental payment is a flat amount per week the sub-lease has never been addressed by the bingo inspector the bingo inspector never asked about the sub-leases per the initial interview when questioned about other leases the officers stated that the organization has no other leases when questioned about the guard activities the officers stated that guards practice at various local areas schools expenses there are no credit cards in the organization’s name only personal credit cards are used at restaurants while traveling the credit card holder is reimbursed for the charge the organization pays for hotels ahead of time by check the organization has a debit card for the games of chance account to buy raffle prizes the organization may also use the debit card for the restaurant purchase while traveling travel and volunteers if the bus has extra seats parents can come along on the trip the floor crew and other helpers also go on the trips anyone that goes on the trips is helping the performance in some capacity spouses and employees can travel to events the organization bears x of the cost of travel the organization uses an outside vendor for all bus rentals for trips busses are used the organization will for all guard events with the exception of sometimes share the cost of the bus with another exempt_organization since both groups will attend the same event the cost is shared on a per person basis each organization will issue a separate check to the bus operator for their share of the bus cost volunteers do not work in the lottery concession stand on a regular basis as bingo hall cleaners officers of the organization or hall managers the volunteers are required to submit a time card for insurance purposes to determine who is in the building at any time the organization does not maintain a summary of the volunteer hours from this time card volunteers include former parents current parents alumni of the guard community members grandparents girlfriends and wives volunteers work the following activities bingo pull tabs bingo callers payouts of prizes assist with the guards and occasionally the concession stand department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov schedule number or explanation of items taxpayer_identification_number me exhibit page number year period ended december 20xx form 886-a rev date name of taxpayer employment the organization employs individuals to perform various job duties the organization has an employee handbook board members are not compensated the officers are compensated through payroll the ceo and cfo there are no expense accounts pension plans or deferred_compensation plans individuals are reimbursed for expenses_incurred on behalf of the organization by check with receipts to support the expense the determination of compensation_for the officers is not run through the board compensation arrangements are not voted on by the board officers are paid on an hourly basis they make less than officers in comparable organizations the ceo and cfo determine wage amounts based on payroll data from other organizations and for individuals working similar job titles the officers do not punch a time clock and work more hours than what they are paid for ceo and fringe_benefits provided to some employees include health care and cell phones cell _ cfo the organization phones are provided to has paid half of the cell phone charges or a set amount in 20xx the organization is no in place of the health longer providing health care for x of the cell phones the officers stated care the organization switched to paying that the cell phones are necessary due to the poor phone service at the organization’s facilities and the need to be in contact with each other when the color guard is in season the cell phones are considered the primary phones for the organization the cost to replace the phone system at the facility was quoted at dollar_figurexx xxx the current system is a very old system running on dos software and the organization’s websites and organization pays the independent contractors health insurance in lieu of paying him for maintaining the websites are maintained by an independent_contractor the website links at the bottom of each page of the website the following websites web designer at the bottom of page of the website and are links and photographer are links the following website web designer photographer does not get any revenue from these links the links are placed on the site by the independent_contractor for informational purposes the organization form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended financial statements the financial statements of the organization have never been reviewed or audited by an outside accountant the organization has never seen any reason for an audit this issue has never been addressed by the board financial statements are not presented at board meetings the organization_expenses fixed assets and does not maintain a fixed asset listing or depreciation schedule the organization does not have a detail listing for the assets currently on the books the organization creates a budget for the color guard activity only this budget is prepared by is approved by the board_of directors ceo and is reviewed by cfo this budget board minutes board meetings are held less than eight times a year the officers did not know exactly how many meetings were held during the examination year 20xx meetings are held in the bingo hall on either a sunday or monday night at x pm meeting minutes are maintained by the board secretary not much is discussed at the meetings the group comes to a consensus regarding issues rather than by voting there really are no issues agent asked for prior and subsequent year meeting minutes ceo does not know who the secretary is interview with _ceo on june 20xx on june 20xx agent questioned the questions and answers are as follows agent also obtained a copy of the 20xx schedule and the list of individuals who went on the trip ceo regarding the trip question how is this trip related to your exempt_purpose answer it is not related to the exempt_purpose this trip is all learning and is educational the trip exposes the individuals to history and culture question did any instructors go on this trip answer no question is there a curriculum for this trip answer himself for the trip provided an itinerary for the trip question is the curriculum offered in the answer no makes up the itinerary form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or form 886-a rev date explanation of items we exhibit page number name of taxpayer year period ended december 20xx taxpayer_identification_number question on the list of individuals who took the trip what is their relationship to the organization answer the first section of names are the children who are guard members guard members who belong to the other sec_501 c organization havea name guard members who belong to the guard members are under xx and cannot work bingo adults who volunteer at bingo are allowed to go on the trip adults on the trip have family_member next to their name the adults who are parents or grandparents of guard members can be matched to their children by last name some of the family members are part of the other sec_501 c organization next to their guard have a next to their name who is listed as a family_member is the girlfriend of and misspelled on the list who is listed as a family_member is the girlfriend of are listed as in charge tour guide first name is question did any of the individuals pay anything towards their trip answer no one pays anything for their trip question does the organization pay for food on the trip answer individuals have to pay for food on their own except for one restaurant in tour of facility agent toured the organization’s facility located at on june 20xx with ceo on june 20xx agent observed the following items at the organization’s facility e e bongo drum equipment and construction equipment stored in the hallway area in the section of the building where the administrative and bingo office is located drum sets stationery and non-marching band type stored in a storage room located off the hallway area in the section of the building where the administrative and bingo office are located the leased space consists of e e e e e storage rooms bathrooms hallways administrative offices bingo offices form 886-a catalog number 20810w page ___publish no irs gov department of the treasury-internal revenue service schedule number or form 886-a rev date explanation of items ed exhibit name of taxpayer taxpayer_identification_number page number year period ended december 20xx two bingo halls kitchen and concession stand lottery and pull tab counters computer bingo sales counter lottery machines pull tab machines vending machines atm machine e agent observed the following during the tour e e e e e e state lottery conduct of gaming bingo pull tabs seal cards raffles event bingo concession stand to service the bingo operation concession stand workers delivering food orders to bingo patrons sub-lease of bingo hall to two other exempt_organizations to conduct their bingo_games agent observed a tuesday bingo session storage of guard equipment for another exempt_organization administrative offices storage of drum equipment construction tools personal files and household goods that do not appear to belong to the organization agent did not observe the conduct of any guard practices the tour was conducted in june and according to the initial interview practices occur from september through april during the tour guard equipment and for guard practices when bingo is not in session the space consists of a long hallway from the entrance to bingo hall number one ceo noted the space that is used for storage of the organization's facility can be accessed from two doors to the outside there are parking spaces for patrons outside each door the organization’s facility is serviced by the public bus system bus service is available on weekdays saturday sunday and holidays the organization runs bingo on wednesday and thursday xx xx am and x xx pm sessions and friday xx xx pm and x xx pm sessions the bus schedule can accommodate patrons for all bingo session starting and ending times board minutes agent received copies of the board meeting minutes for the year 20xx from ceo on june 20xx per discussion with ceo on june 20xx the board cannot find the minutes for the years 20xx and 20xx the president of the board is is the secretary for 20xx and his wife form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explana anation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended the board minutes did not contain whether the meeting was a special meeting or a regular meeting the names of the board_of directors in attendance names of guests in attendance if any whether a quorum was established any board actions including approvals delegations of authority directives voting details as to the business conducted by the board no contemporaneous minutes for any sub-committees of the board the copies of the board minutes list the following topics presented at the meetings during the year 20xx guard regional competition guard staff and volunteer issues logistic issues with guard practice sites finances and insurance cost bingo hall gaming issues deposits are up - keeping better track of instant ticket books quarter raffles doing better painting of bathrooms by-laws for sec_501 - the board needs to know them - copy of by-laws given to board members get board up to speed with the business side of the organization adjustment to head instructor's salary or bonus report on 20xx 20xx season organization is financially ok now came out of last season in good shape for money xx girls in guard for the 20xx season guard trips regional trip practice on saturdays during school for trip for the secured gym in competition season this gym will relieve the head instructor of pressure of asking another school to use their gym all the time lengthy discussion regarding guard members guard rules and issues with certain individuals september or october meeting to update member bingo obligations and other issues school in practice from x-xx pm for friday november and friday november e e e form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or explanation of items taxpayer_identification_number ed exhibit page number year period ended december 20xx form 886-a rev date name of taxpayer e voted for two new board members and bingo flyers on june 20xx agent obtained copies of the bingo flyers that are handed out to patrons for their use during the bingo_games these flyers contain the logo and contain bingo_game information address and phone number xxx xxx-xxxx these bingo flyers are customized for the games and prizes for the different bingo sessions as follows entity running the bingo license number day bingo session wednesday wednesday thursday thursday friday xx xx-xxx-xxx-xxxxx x xx pm friday xx xx-xxx-xxx-xxxxx xx xx-xxx-xxx-xxxxx xx xx-xxx-xxx-xxxxx xx xx-xxx-xxx-xxxxx xx xx-xxx-xxx-xxxxx time xx xx am x xx pm xx xxx pm x xx pm xx xx pm gaming advertisements one june 20xx agent obtained a copy of the june 20xx bingo magazine from ceo the organization advertises bingo_games for this organization and the two other organizations that conduct bingo_games at the bingo hall the magazine also has a website the two full-page advertisements contain the following information phone number for the bingo hall xxx xxx-xxxx is listed three times dates and times for all bingo_games and special games noted statement e statement e statement form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or form 886-a rev date explanation of items ed exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended statement statement statement on october 20xx the agent accessed the advertising website this site contains the following information for this organization employee handbook agent obtained a copy of the employee handbook from 20xx this handbook contains the following statements ceo on june this operation has gone to great lengths to bring in new customers as well as retain those that come to our hall regularly our employees help further these goals by being courteous to customers and making sure that the operation runs smoothly and efficiently all employees and volunteers are expected to wear appropriate attire that is clean and free from stains and wear only company management personnel are allowed to have cell phones available during work hours the building phone number should be given to anyone who needs to reach you in an emergency this number is xxx xxx-xxxx schedules for all employees and volunteers are posted far in advance next to the cash office door this schedule includes shift times for employees as well as the task they are to perform during that shift volunteers are expected to arrive when game sales start and stay until the game is over the hall manager on duty may allow workers to leave earlier volunteers are required to clock in and out for administrative and insurance purposes workers should always be doing something beneficial to the operation of the hall primarily this means selling something you must write in the job code for the task you are performing in the margin next to each week period list of job codes o v volunteer to work bingo o j cleaning and maintenance form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer taxpayer_identification_number december 20xx year period ended c1 cashier m hall manager l o o c2 concession o r runner o o o a administrative sdollar_figure security o o g grill o p prep operation winterguard handbook - 20xx-20xx agent received a copy of the 20xx from winterguard handbook - 20xx-20xx on june ceo this handbook contains the following statements e the benefits of participating the in winterguard program include o members are exposed to different places throughout our country o winterguard in performances itis an honor to perform with the and events across the and the nation e if you misplace or lose your equipment uniform or any of your accessories you will be required to replace it and will be held financially responsible for the lost items is an instructor for the winterguard if members have any issues they are to contact him on his cell phone or by email e wedo not have a specific gym that we use throughout the season therefore we utilize many different spaces - staff guidelines agent received a copy of the -staff guidelines on june 20xx from ceo this document contains the following statements e e e teachers should not socialize with the students except at obvious guard functions while traveling with the group all teachers are to take an active role in chaperoning and supervision of the students inanormal week we have at least one practice and a saturday practice before the show form 886-a catalog number 20810w page ___ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended memo to the staff agent received a copy of this memo on june 20xx from document contains the following statements ceo this e e a reminder as well that we will be doing some sightseeing this weekend this is a longstanding tradition with both the other exempt_organization and we have never had chaperones as other groups do never want to give any power to parents for supervision of the kids this means that we as the staff have to take on that responsibility responsibilities of the ceo agent received a copy of the job duties of the ceo on june 20xx from ceo the organization classified the duties under two headings bingo hall and organizational there are xx tasks under the bingo hall category and x tasks under the organizational category the duties of the ceo are summarized according to the headings in this document as follows bingo hall organizational note many of these responsibilities are delegated to bingo hall managers on a day to day basis execute and sign leases and other agreements hire fire and supervise all bingo hall staff notify families who are not current and make sure all member families are fulfilling their obligations ensure that all employees are properly trained with them on fulfillment attend all board meetings keep the board current on operation of bingo hall and fundraising oversee preparation of tax returns and any legal issues create a yearly budget for the competitive unit s oversee employee job performance review employee compensation and adjust as necessary make sure that all bingo worker spots are oversee the financial manager cfo filled covered schedule all concession workers cleaners and cooks weekly print and post the current schedule deal with problems involving players maintain a public presence at some point at the bulk of bingo occasions form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer taxpayer_identification_number year period ended december 20xx bingo hall organizational make decisions and arrangements regarding weather emergency closings be available at all times in case of an emergency at the bingo hall responsibilities of the cfo the organization did not provide a job description for the cfo responsibilities of the director of performing units agent received a copy of the job duties of the director of performing units on june 20xx from ceo the duties of this position are summarized according to the headings in this document as follows ceo the director of performing units is show direction championships practice times for regionals and request payment logistics submit requests for approve music and show design approve classifications for performing units book and schedule all busses book hotels for regionals and championship arrange rooming lists request payment membership direction disseminate information to members and parents be at each practice whenever possible at some point speak to performing members as a group or individually as needed assess progress and direction of show be on the bus to supervise members and be responsible for them or delegate to a responsible chaperone supervise members at all shows and trips as necessary or delegate toa responsible chaperone handle all financial enforce behavior rules arrangements with regional competition sponsors submit request payment form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service membership explanation o f items schedule number or exhibit page number taxpayer_identification_number year period ended form 886-a rev date name of taxpayer december 20xx logistics approve all expenditures and pass on to treasurer membership direction show direction receive and review all report cards keep records for and award scholarships hire instructional staff deal with interpersonal conflicts among or between members and staff make sure that member families are current with their bingo commitments attend christmas parties and other social events hand out collect and be responsible for medical forms provide information to new members and member families oversee recruiting be available to members or member families at any time make arrangements for trophies and awards for guard banquet keep membership lists current for bingo licenses schedule practices book practice facilities and arrange payment responsibilities of the head designer agent received a copy of the job duties of the head designer on june 20xx from an employee of the ceo the head designer is organization the duties of this position are related to the guard activity select music for the performance design the show concept design the drill based on the show concept teach the drill to members plan or delegate the equipment work to be performed teach equipment work to all members choose the floor covering for the show subject_to director approval and within yearly budget select costumes equipment and props subject_to director approval and within yearly budget make adjustments to the show subject_to director approval assist in recruiting new members form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items _ exhibit schedule number or page number name of taxpayer december 20xx taxpayer_identification_number year period ended responsibilities of the instructors agent received a copy of the job duties of the instructors on june 20xx from ceo the head designer is presumably the lead instructor the duties of this position are related to the guard activity aid in planning of equipment work and drill aid in instruction of the equipment work and drill maintain the costumes equipment props and floor coverings aid in the transport of equipment props and floor coverings assist members the designer and the director whenever necessary as it pertains to the show or the safety of the members and member families assist in recruiting new members e website - agent accessed the organization’s website 20xx agent accessed an archived copy of the website on november 20xx archive date october 20xx there is no difference between the 20xx site and the 20xx site for this organization this site contains the following statements on november department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer taxpayer_identification_number december 20xx year period ended website -- agent accessed the organization's website 20xx this site contains the following information on november winterguard membership list - 20xx agent received a handwritten sticky note with the membership list from ceo on june 20xx there were xx members for the year 20xx junior guard membership list - 20xx agent received a handwritten sticky note with the membership list from ceo on june 20xx there were xx members for the year 20xx the list has the notation supported by the this means that these members of the junior color guard are jointly or the other sec_501 c organization and the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or rev date exp l n f items name of taxpayer december 20xx taxpayer_identification_number y ear i er iod ended guard schedule - 20xx agent received this schedule from contains the following information e local and out of state competitions ceo on june 20xx this schedule and color guard competition the competition is missing from the schedule e the competition schedule began january 20xx and ended april 20xx practice schedule - 20xx agent received this schedule from schedule contains the dates and times for practices and also contains the competition dates and places the practice schedule is for the time period january 20xx to mid-april 20xx agent did not receive a practice schedule for the period september 20xx to december 20xx ceo on june 20xx this estimated expense category estimated expense budget - 20xx-20xx practices are generally friday from x pm to xx pm instruction and management busses hotel rooms equipment and costumes gas for truck ceo on june 20xx there agent received a copy of this budget from is no comparison of the budgeted amounts to actual amounts this document contains budgeted amounts for the years 20xx 20xx and 20xx this budget contains estimated expenses for the year 20xx-20xx as follows dollar_figure xx xxx xx xxx xx xxx x xxx xxx x xxx x xxx x xxx x xxx xxx xxx x xxx warmups hoodies food - banquet including awards form 886-a catalog number 20810w page __ publish no irs gov practice space local and _ circuit regional costs department of the treasury-internal revenue service world finals regional schedule number or form 886-a rev date explanation of it exhi page number ems nw name of taxpayer december 20xx taxpayer_identification_number year period ended expense category estimated expense scholarships total projected budget based on number of performers dollar_figurex xxx x xx overage x xxx dollar_figure xx xxx dollar_figure xx xxx dollar_figure xx xxx is defined as agent discussed this budget with explained that programs that the organization purchases at the event dollar_figurex xxx per person estimated cost of running the program is based on a historical number this budget is an estimate of the program cost not knowing how many kids they are going to have in the program based on the projected budget based on the number of performers amount and the historical_cost per person of dollar_figurex xxx the agent calculated the estimated number of performers as follows ceo on june 20xx t-shirts pictures and competition explained that the 20xx-20xx 20xx-20xx 20xx-20xx dollar_figure xx xxx dollar_figure xx xxx dollar_figure xx xxx year projected budget based on the number of performers dollar_figurex xxx per person historical_cost estimated number of kids participating dollar_figure x xxx dollar_figure x xxx dollar_figure x xxx xx xx xxx income revenue was analyzed as part of the the determination as to whether the organization is operating exclusively for a tax-exempt purpose the primary source of revenue is from the operation of gaming activities rental of the bingo hall and the concession stand total revenue for the examination year 20xx was dollar_figurex xxxx xxx of which dollar_figurex xxx xxx was generated from these sources this represents xx x of the revenues generated the remaining revenue is from investment_income and miscellaneous income there is no revenue generated from the provision of exempt services reimbursements of dollar_figurexxx were received during the year for shirts and from bus services expenses were analyzed as part of the the determination as to whether the organization is operating exclusively for a tax-exempt department of the treasury-internal revenue service form 886-a catalog number 20810w page expenses publish no irs gov form 886-a rev date explanation of items name of taxpayer taxpayer_identification_number schedule number or exhibit page number year period ended december 20xx purpose the following expenses were reviewed and were not made in furtherance of the organization’s exempt purposes cell phones on june 20xx the agent obtained copies of the and the cell phone bills for cell phone bills for both cell phone bills are not billed in the organization’s name or sent to the organization’s address the phone is billed to at cell phone is billed to at cell and the cell phone is dollar_figurexx xx per month or dollar_figurexxx xx for the the monthly charge for the year in some instances the organization paid months the organization paid x of the bill the total paid_by the organization for the year was dollar_figurexxx xx or xx of the yearly total payments made in subsequent years were dollar_figurexxxx xx xx of the total bilis and dollar_figurex xxx xx xx months of bills for the years 20xx and 20xx respectively payments were made from the pull tab gaming cash account for the years 20xx through 20xx x of the monthly bill and in other cell phone vary depending on usage and services the monthly charges for the the standard monthly charge for voice only service is dollar_figurexx xx without taxes the organization paid varying amounts of the monthly bills a sample of bills paid shows that the organization paid dollar_figurexxx xx or xx of the may bill dollar_figurexxx xx or xx of the june bill and dollar_figurexxx xx or xx of the july august charges the organization paid a total of dollar_figurexxx xx dollar_figurexxx xx and dollar_figurex xxx xx for the years 20xx 20xx and 20xx respectively payments were made from the pull tab gaming cash account for the years 20xx through 20xx charges on the cell phone related to business conducted with personal business and international phone service the international service that was in the cell phone relates to the time period that was added to and on the trip the june bill included charges for the and plans roaming calls data and text charges were incurred in the to retrieve voice mail messages from the store is owned by percussion drum equipment charges were also incurred for phone calls to a musician drummer with a local band and to an international mobile phone in ceo and managed by phone this cfo and selis this musician drummer does not have a business relationship with this organization data charges were incurred in international phone charges were incurred in the july bill for a call to an and the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items name of taxpayer taxpayer_identification_number schedule number or exhibit page number year period ended december 20xx adventure company none of these international phone charges relate to business with the exempt_organization and ceo stated that the in the initial interview conducted on june 20xx cfo they were paying organization provides cell phones to himself and one-half or a set amount in 20xx in 20xx since the organization is no longer providing health care for phones service at the organization's facility and the need to be in contact with each other when the color guard is in season the color guard competition season is from january to april weekends only the guard is not out of town for every week for competitive events also stated and the guard did not participate in any guard activities in that the cell phones are considered the primary phones for the organization the cost to replace the landline phone system at the facility was quoted at dollar_figurexx xxx stated that the cell phones are necessary due to the poor phone the organization switched to paying x of the cell on march 20xx with check number xxxx and xxxx the organization paid for repairs to enhance the landline phone system they installed an uninterruptible power supply ups to have the phone lines available during a power outage a voicemail system and a phone jack were also installed compensation_for the officers or the payment or reimbursement of cell phones is not approved by the board there is no evidence of any approval or discussion regarding cell phones in the board minutes the organization’s landline phone is xxx -xxx-xxxx this phone number is listed in the bingo flyers bingo advertising on form_990 the employee handbook and on the organization's website this phone number is listed on form_990 in the heading item e the instructions to the form_990 heading item e states enter a telephone number of the organization that members of the public and government personnel can use during normal business hours to obtain information about the organization's finances and activities the landline phone provides weekly updates for bingo prizes winning bingo ball numbers and is used to reserve computer for bingo sessions the employee handbook specifically states only company management personnel are allowed to have cellphones available during work hours the building phone number should be given to anyone who needs to reach you in an emergency that number is xxx xxx- xxxx electronic publications as they relate to the guard in the to call or cellphone number is provided only for certain activities winterguard handbook the participants are cellphone is not given to the general_public and is not cited in any printed or on his cellphone if there are any issue with the guard not department of the treasury-internal revenue service form 886-a catalog number 20810w page cellphones publish no irs gov form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended travel the organization paid the following expenses for the trip payment made to date s paid description april and may 20xx air travel land expense trip amount dollar_figure xx xxx xx cancellation rail expense- august 20xx august 20xx metro tickets metro tickets- xxx xx xxx xx reimbursement for tickets in may and june 20xx august 20xx trip expenses cash payments from thursday bingo account international bank fees atm withdrawals and atm fee card for trip expenses bus to and from airport june july and debit- august 20xx and trip expenses xxx xx xxx xx dollar_figure xx xxx xx x xxx xx total trip was provided by a list of individuals who went on the ceo on june 20xx individuals who are affiliated with the other sec_501 c organization also went on this trip and are shown on the list with individuals affiliated with this organization guard members who went on the trip have a designation of p next to their name on the trip adults on the trip have family_member next to their name the adults who are parents or grandparents of guard members can be matched to their children by last name ceo cfo food on the trip except for one meal in became engaged during this trip individuals pay for their own stated that parents who volunteer at bingo are allowed to go who is listed as a family_member is the girlfriend of who is listed as a family_member is the girlfriend of and form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number december 20xx name of taxpayer taxpayer_identification_number year period ended the following are individuals who went on the trip guard member or name family_member desi esignation on list comment daughter of daughter of daughter of guard member family_member guard member family_member family_member guard member this individual not a member of the winterguard or junior color guard parent bingo worker this individual is not a member of the winterguard or junior color guard concession worker parent bingo worker parent bingo worker this individual is not a member of the winterguard or junior color guard concession worker parent security worker board member in 20xx bingo worker ceo of the organization-officer bingo worker cfo of the organization -officer bingo worker girlfriend of worker girlfriend of bingo worker bingo worker bingo worker bingo worker bingo worker bingo worker employee in prior year bingo family_member family_member in charge tour guide guide family_member in charge tour family_member family_member family_member family_member family_member family_member family_member family_member family_member family_member family_member - bingo worker form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or hed explanation of items page number form 886-a rev date name of taxpayer year period ended december 20xx taxpayer_identification_number law internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of it its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf or or in opposition to any candidate for public_office sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be it engages regarded as operating exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states in part that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 d i provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 d ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or personal controlled directly or indirectly by such private interests sec_1_501_c_3_-1 d defines the word charitable the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 d i further defines the term educational in general the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer taxpayer_identification_number december 20xx year period ended sec_1_501_c_3_-1 d ii provides examples of educational organizations the following are examples of organizations which if they otherwise meet the requirements of this section are educational example an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on example an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television example an organization which presents a course of instruction by means of correspondence or through the utilization of television or radio example museums zoos planetariums symphony orchestras and other similar organizations sec_1_501_c_3_-1 provides that organizations carrying on trade or business-- in general an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes sec_1_501_a_-1 refers to private shareholders or individuals in prohibiting inurement of an exempt organization’s net_earnings the word shareholder as used here does not have the same meaning as it does in a for-profit corporation sec_1_501_c_3_-1 gives examples of the word shareholder individuals considered as having private interests include but at not limited to an organization's this group of individuals is generally referred to as insiders officers ex president treasurer ceo cfo etc directors ex president of the board_of directors trustees members founders contributors key employees form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or explanation of items exhibit i page number form 886-a rev date year period ended taxpayer_identification_number name of taxpayer december 20xx sec_1_501_a_-1 defines a private_shareholder_or_individual for purposes of sec_501 as persons having a personal and private interest in the activities of the organization in 326_us_279 the united_states supreme court held that for an organization to qualify for tax exempt status the organization must be exclusively devoted to an exempt_purpose and the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in make a joyful noise inc v commissioner of internal revenue t c make a joyful noise inc mjn an organization exempt under sec_501 of the internal_revenue_code leased certain premises which it then sub-leased to other organizations for the purpose of operating bingo_games mjn’s tax-exemption had been revoked because the internal_revenue_service found that it had not operated exclusively for exempt purposes because its level of exempt_activities was not commensurate with its resources and because its primary activity management and operation of bingo_games for other exempt_organizations was a trade_or_business not qualifying as an exempt activity under sec_501 of the code in deciding in favor of the internal_revenue_service judge tannewald wrote that the word ‘exclusively’ does not mean ‘solely’ or ‘without exception’ an organization which engages in non-exempt activities can obtain and maintain exempt status so long as such activities are only incidental and insubstantial in south community association v commissioner of internal revenue t c memo date the association conducted bingo sold pull-tabs and operated concessions and a kitchen in a bingo hall the association made distributions of dollar_figure from through to various charities’ educational programs the irs had revoked the association’s tax-exempt status on the grounds that the association had as its primary activity the operation of a trade_or_business ie its gaming operation which was not in furtherance of its exempt_purpose that that the association operated as a feeder_organization within the meaning of sec_502 and that the association’s operation served the private interests of its founder the main inquiry in this case was whether the association’s gaming activities were staffed by substantially_all volunteer labor the association argued that this was so and that it then followed that these activities should not have been deemed unrelated to its exempt_purpose by virtue of sec_513 of the code although the proceeds paid out to charities came almost exclusively from its gaming operation the association did not argue nor did the court find that the gaming operation was in furtherance of its exempt_purpose in deciding in favor of the irs the court found among other things that the associations’ carrying on of a gaming operation as its primary activity disqualified it from tax-exemption form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanation of items taxpayer_identification_number schedule number or exhibit page number year period ended december 20xx state non-profit law section officers the organization is incorporated in state as a domestic not-for-profit corporation state non-profit law section states the board may elect or appoint a president one or more vice-presidents a secretary and a treasurer and such other officers as it may determine or as may be provided in the by-laws these officers may be designated by such alternate titles as may be provided in the certificate of incorporation or the by-laws all officers as between themselves and the corporation shall have such authority and perform such duties in the management of the corporation as may be provided in the by-laws or to the extent not so provided by the board taxpayer’s position no taxpayer’s position at this time government’s position issue all organizations described in sec_501 must establish that they operate exclusively for charitable purposes the activities of the organization are one factor which determines if the organization is operating exclusively for charitable purposes the organization must also establish that their net earning does not inure to the benefit of any private individual and that they are operated for public purposes rather than private interests a sec_501 c organization can fail to operate exclusively for charitable purposes by failing any or all of the three factors activities private benefit and inurement in order to fall within the claimed exemption an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes organization has failed all three the factors activities private benefit and inurement therefore they are not operating exclusively for charitable purposes and no longer qualify as a sec_501 c organization the activities of the organization are discussed in this section although private benefit and inurement are also factors with regards to operating exclusively provision these factors are separately discussed in the following sections form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended does maintain activities which supports the their exempt_purpose as a sec_501 c organization the winterguard and jr color guard activities accomplish their exempt purposes although the organization does maintain these exempt programs they are so small and incidental in relation to the non- exempt_activities that these activities are not considered the primary activities of the organization the gaming rental of gaming hall and operation of a concession stand activities does not support the organization’s exempt_purpose other than to provide funds the scope of these activities is substantial and overshadows the exempt_activities and is not commensurate in relation to their exempt activity the organization has dedicated a substantial amount of time and resources to the operation of these unrelated activities based on all of the evidence gathered these unrelated activities are the primary activities of the organization as compared to the exempt activity based on sec_1_501_c_3_-1 the organization is not engaged primarily in activities which accomplish exempt purposes because more than an insubstantial part of its activities are not in furtherance of an exempt_purpose the unrelated activities of gaming operation of a concession stand and rental of the bingo hall are substantial and are the primary activities of the organization the operation of a gaming activities a concession stand and rental activities are not exempt_activities for an organization exempt under sec_501 c the organization also has failed the provisions of sec_1_501_c_3_-1 since net_earnings of the organization have inured to the benefit of private individuals private benefit which is not incidental to the accomplishment of the organization’s exempt_purpose is discussed in issue below inurement with respect to insiders of the organization is discussed in issue below the organization’s failure to adhere to the above two treasury regulations have caused the organization to not operate exclusively for one or more exempt purposes the organization is therefore not exempt under sec_501 c and their tax exempt status should be revoked the purposes for which the organization received their exemption are stated in the certificate of incorporation and relate to promoting drum and bugle corps music to organize and maintain drum and bugle corps to encourage the study and participation in playing instruments and to hold competitions and exhibitions in the initial interview the organization stated that the organization originally started as a drum and bugle corps due to financial considerations and interest in drum corps the organization is no longer doing this activity which was the basis for their exemption the organization has switched to operating a color guard program exclusively form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended color guard uses various equipment such as flags rifles and sabres along with dance to express dynamic passages in the music accompanying the marching band show color guard has since evolved into a separate activity known as winter guard which is an indoor sport where the guard performs unaccompanied by the band to a piece of pre-recorded music usually during the winter and spring it is important to note the limited time frame that the guards compete the guards compete independently in such circuits as the organization is a member of the color guards are the non-musical component of a drum and bugle corps or marching band unit and thus a drum and bugle corps and color guard are related activities although operating a color guard program is a change in activities for this organization the operation of the color guard program is an acceptable charitable purpose for this organization and the participants in the program are the charitable_class defining the members of the charitable_class is important with regards to determining if any of the net_earnings of the organization have benefited private individuals and whether that benefit is incidental to the accomplishment of the exempt purposes or does not support the exempt purposes private benefit is discussed in detail in issue below the form_1023 application is dated december 19xx and the organization received their exemption on april 19xx on the organization’s form_1023 - application_for recognition of exemption the organization stated that it currently raises funds by conducting bingo_games selling raffle tickets and operating concessions the activities of the organization are referred to as see exhibit a attached to the form_1023 are the bylaws of the organization which details the drum and bugle corps activity and purposes of the organization the exempt_activities for the organization have decreased over time in terms of the size and scope of the activity and in the type of exempt_activities performed the non- exempt_activities of the organization gaming operation of a concession stand and sub- lease of their facility has increased over time this shift in the emphasis and direction of the organization further widens the gap between the exempt and non-exempt activities and shows how the organization is straying from their exempt_purpose and emphasizes the primary activity of gaming in the fall 20xx the organization filed chapter bankruptcy and stopped touring as a drum corps the last year for the drum corps was 20xx as part of the reorganization plan the organization started a winterguard program and started performing again the winterguard program is less expensive to run than a drum corps form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a schedule number or rev date explanation page number ofitems ah taxpayer_identification_number year period ended name of taxpayer december 20xx on the form_990 page x for 20xx the organization overstated a higher level of participation in the guard programs than what actually took place during the examination year the organization did not provide any specific measurements of the program service accomplishments such as the number of individuals served the number of competitive events or any other outcomes of the programs on the form_990 page x for 20xx the organization provided descriptions for the three different guard programs the summer color guard is no longer run by the organization and did not operate during the examination year this is an obvious overstatement of the exempt programs the organization had the winterguard program which had xx participants and performed weekends from january through april and practiced from september through april the only remaining exempt activity for the organization is the winterguard program with approximately xx participants during the examination year the organization also ran the junior color guard program this program had xx participants and practiced from october to april the organization ran the junior color guard program with another exempt_organization and shared expenses the organization did not disclose the shared arrangement this shared arrangement results in a reduced_amount of resources that are needed to run the program and impacts the size of the exempt programs in reality this program although individuals serving xx individuals in total it effectively provided resources for only the organization ran the junior color guard program until the year 20xx-20xx back in 19xx the organization had between xx-xxx participants in the drum corps and color guard programs during the examination year the organization had xx participants in the color guard program this is a substantial decrease in the number of participants the organization is serving in the activity which is the basis of their exemption the organization had between xx and xx fewer participants which equates to a xx to xx reduction in exempt services provided subsequent to the examination year the organization reduced the size of their exempt_activities even further by eliminating their participation in the junior color guard program this reduction of xx participants results in a xx reduction of exempt services from the examination year alone also in 19xx the drum corps traveled three to four times a week during the examination year the color guard traveled once a week for a total of xx weekends for the time period of january through mid-april the time devoted to the performance of exempt_activities with regards to participating in competitive events has reduced significantly a xx to xx reduction the exempt activity occurs on weekends from september through april practices start in september and competitions start in january two days per week on average are devoted to the exempt activity and over the eight month practice and competition time frame the total days devoted to the exempt activity is approximately xx days in form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or items explanation of ite taxpayer_identification_number year period ended et i page number december 20xx form 886-a rev date name of taxpayer contrast the gaming activity is held on three days a week for xx weeks a year which is xxx days per year more than twice as many days per year are devoted to the gaming activity the size and scope of the fundraising activities as disclosed in the organization’s form_1023 application in comparison with the size and scope during the examination year reveals that the organization has significantly increased the following narrative highlights the changes made throughout the years and illustrates the increased gaming activities the organization started bingo in 19xx pull tabs were started in the early 19xx s and a pull tab counter was added in the bingo hall the organization sells the entire pull tab deal to maximize profits from the deal in the 19xx’s the bingo operation got bigger as high stakes bingo_games could be played the organization moved to a larger facility to accommodate smoking patrons and make more money to support the corps the organization added a full service lottery counter in the bingo hall the lottery operation is open during all bingo sessions held in the hall this includes bingo sessions held by this organization and the bingo sessions held by the two other organizations state lottery operation in 19xx and added a in 20xx smoking in bingo halls was banned attendance dropped and the organization filed chapter bankruptcy the organization continued to run bingo in 20xx the bankruptcy court was ready to close down the organization but the organization did not want to close down the cash cow a reorganization plan was implemented and the court allowed the organization to continue to operate the organization began to sublease their facility to other organizations to conduct bingo and eventually these organizations quit renting the bingo hall raffles started in 20xx in 20xx improvements were made to the bingo hall and there was an increase in bingo attendance the emphasis placed by the organization on the gaming activities is evident in the way the organization conducts the bingo activity when the organization was in their bankruptcy situation they stopped performing their exempt_activities yet they continued to operating the gaming activities because they saw the value in operating the gaming activities the term cash cow was used to describe the gaming activities which illustrates the awareness the organization has for the lucrative nature of the gaming activities the organization has gone to great effort with regard to the promotion operation customer relations and financial aspects of the gaming operation similar to any other business_enterprise the size and scope of the gaming activities is evidenced by the number of bingo sessions held the use of fictitious names to conduct additional bingo sessions the size of the facility and the addition of other games of chance the organization operates the concession stand and lottery during bingo sessions operated form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended by two other tax exempt_organizations the organization has built up this aspect of their operations while at the same time have significantly decreased the exempt_activities the organization is conducting these non-exempt activities beyond what is needed to sustain the small exempt activity the organization conducts bingo three days and nights per week under three different license numbers issued by the bingo_games are conducted under the names state division of charitable gaming and and are fictitious names that were created by the organization to the names increase the number of bingo sessions they would be able to conduct under is the legal name for the organization and all bingo_games are reported under the name this entity the organization conducts special bingo_games with higher jackpot prizes to draw patrons and meet the desires of bingo patrons in addition to traditional bingo_games the special games include progressive run on a computerized system with xxx computer terminals in place for patrons in addition to paper bingo cards a computer club was established which allows patrons to phone in computer reservations in advance for a small deposit fee additional gaming opportunities were added including a full service bingo seal cards and pull tabs and split pot bingo_games bingo is state lottery raffles event the organization uses various media to promote their gaming operation and keep patrons updated the organization uses print advertising two websites facebook twitter on-line advertising and the facility's phone system to reach bingo patrons promote the bingo operation and update bingo jackpots the concession stand serves patrons for all bingo_games held at the hall including games held by this organization and games held by two other exempt_organizations during the field_examination the agent observed concession stand workers delivering food orders as an added service to bingo patrons vending machines have been installed to provide additional refreshments to conduct their bingo_games the switch from renting another organization's hall to renting a space and developing their own bingo hall has afforded the organization the ability to have greater control_over the operation by having their own hall they are able to sub-lease the hall to other organizations improve the bingo hall facilities have their own concession stand and expand gaming opportunities for the organization on the form_1023 the organization stated that they rent a bingo hall from the form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or explanation of items m a exhibi page number form 886-a rev date name of taxpayer december 20xx taxpayer_identification_number year period ended a suburb of the organization rents approximate xx xxx square feet of space in the in the x x mile from located at the corner of approximately xx xxx of that space town of represent the bingo hall area with xxx or more seats for bingo patrons the remaining square footage is used for the following lottery lounge and counter bathrooms hallways offices kitchen concession stand pull tab counter lottery vending machines snack vending machines pull tab vending machines bingo hall manager office bingo and pull tab office raffle and pull tab storage room cash room administrative offices and storage there are a total of xxx parking spaces for use by all tenants in the plaza the organization’s space can be accessed from two doors to the outside with sufficient spaces available for all patrons the plaza is not fully rented so there are sufficient parking spaces available for all tenant customers the city bus services the plaza with a bus stop close to one of the organization’s entrances the bus schedule can accommodate patrons for all bingo session starting and ending times the proximity to an interstate highway amount of space rented utilization of the space rented number of parking spaces and access to public transportation are all factors which contribute to viability and success of the bingo hall operation the organization has invested in repairs and improvements to the bingo hall space including painting lighting cleaning hall furnishings tv monitors phone system and computer systems for the gaming operation during the tour the agent noted that the organization purchased new flat screen tv's for the bingo hall the tv’s are used to project the bingo ball called so patrons can see the ball called in addition to hearing the ball called the organization has made repairs and installed an uninterruptible power supply for the phone system the organization has dedicated substantial resources in the bingo hall and gaming operation the primary activity conducted at the facility is gaming administrative office space occupies a very small part of the rented space there is no evidence that any exempt activity is conducted at this facility in the winterguard handbook the organization stated that practices are held on sunday that they have no specific gym for practices they use many different spaces and they use a local area school sunday practices cannot be held at the organization’s facility due to bingo sessions starting at and x pm additional time during the day would need to be devoted to the setup and cleanup of the hall before and after each bingo session the bingo operation on sunday severely limits the possibility of any guard practices occurring at the bingo hall there is insufficient open space in the facility to hold a form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer taxpayer_identification_number december 20xx year period ended practice without taking down tables and chairs and then setting them back up for the next bingo session the employee handbook emphasizes the importance of the gaming operation and the role that the employees play there is a definite emphasis on selling and doing something that is beneficial to the operation of the bingo hall there is no mention in the handbook about the guard activity the time commitment from paid employees volunteers and independent contractors overshadows the time devoted to exempt_activities for the year 20xx organization paid dollar_figurexxx xxx in wages for employees who perform tasks for hall cleaning concession workers pull tab report preparation bingo hall managers lottery workers and security these wages represent xx of the total wages ceo and paid of dollar_figurexxx xxx although wages for management personnel cfo were not included in the above wage amount these individuals also perform services for the gaming activity bingo hall and concession stand activities which are an additional resource devoted and will raise the percentage of wages devoted to gaming even higher parents and other individuals work the gaming and concession stand activities without a direct payment for their services in the form of a wage the organization has classified these workers as volunteers parents must work at least three bingo sessions per month many parents work more than the required number of bingo sessions independent contractors provide services to the gaming bingo hall and concession stand activities such as bingo reporting floor cleaning repairs and pest control an analysis of the form_990 and the financial records for 20xx reveals the extent of the gaming operation and the resources devoted to management and general exempt_activities and other non-exempt activities this analysis provides further evidence that gaming is a primary activity that the exempt activity is not a primary activity and that the organization engaged in non-incidental private benefit and inurement it important to note that the organization disclosed in their form_1023 application dated december 19xx average revenue of dollar_figurexxx xxx and the average disbursements to or the benefit of members of dollar_figurexxx xxx the disbursements paid represent xx of the funds generated from fundraising from this time period to the examination year a span of xx years revenues from fundraising increased approximately dollar_figurex xxx xxx or xxx to dollar_figurex xxx xxxxx this illustrates the tremendous growth in the fundraising activities revenue from gaming rental of gaming hall and concession stand activities amounted to dollar_figurex xxx xxx in the year 20xx and represents xx x of all revenues generated by the organization gross revenue from the gaming operation is xx x of all revenues the organization received no fees from the guard program participants although on their department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended form_1023 application they stated that participants pay a fee expenses_incurred in the gaming rental of gaming hall and concession stand activities totaled dollar_figurex xxx xxx for the year 20xx and represents xx of total expenses the net_income from gaming rental of gaming hall and concession stand activities was dollar_figurexxx xxx for 20xx as disclosed in the organization’s form_1023 application the average disbursements to or the benefit of members of was dollar_figurexxx xxx the disbursements paid represent xx of the funds generated from fundraising from this time period to the examination year expenses paid for exempt purposes decreased approximately dollar_figurexxx xxx or xx to dollar_figurexx xxx another way to look at this decrease is in terms of the amount of exempt_purpose expenses_incurred and a per person basis for members of the charitable_class and the percentage of fundraising revenue used to pay for exempt_purpose expenses in 19xx the organization had between xx and xxx participants which equates to an average of xxx participants two years later in 19xx the organization filed form_1023 assuming that the number of individuals who participated was not significantly different an average of xxx individuals will be used for the following analysis on the form_1023 an average of dollar_figurexxx xxx was spent on program services which equates to approximately dollar_figurex xxx per person in the examination year the organization spent dollar_figurexx xxx to serve xx program participants or dollar_figurex xxx per person the amount spent during the examination year represents an approximate reduction of dollar_figurex xxx per person or a xx this reduction further emphasizes the decreases in both the amount spent per person and in the overall spending for the exempt_activities while at the same time fundraising revenues increased at a pace which far exceeds the exempt activity spending it is also important to note at in the form_1023 application the organization disclosed that it spent approximately xx of fundraising revenue on exempt_purpose expenses in contrast during the examination year the organization generated dollar_figurex xxx xxx in fundraising revenue and spent dollar_figurexx xxx on exempt_purpose expenses or x x of fundraising revenue the net_income generated from the gaming rental of gaming hall and concession stand activities was used to pay dollar_figurexx xxx of exempt_purpose expenses or xx of net_income in contrast the organization spent dollar_figurexx xxx for management and general_expenses xx of net_income or nearly double the amount spent on their exempt activity the organization spent dollar_figurexx xxx for other activity expenses xx of net_income this category is significant in the fact that the expenses paid for other activities represents inurement and private benefit which does not support the exempt_purpose of the organization and is strictly prohibited under sec_501 the gross expenses analysis below illustrates the sharp contrast with the expenses_incurred for the exempt activity in relation all other expenses and the low percentage of expenses devoted to exempt_activities form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or pape number name of taxpayer december 20xx taxpayer_identification_number year period ended contrast between gaming activities and guard activities per the organization’s form_990 filing for the tax_year 20xx the revenue derived from sources within the bingo hall the organization’s bingo_game itself and all other activities within the bingo hall and that from all other sources was as follows revenue per form percent of total gaming and bingo hall gross rents from bingo hall dollar_figure xx xxx x x gaming sales of inventory concession sub-total all other sources investment_income miscellaneous income sub-total total revenue x xxx xxx dollar_figure xxx xxx x xx xx xxx x xxx xxx xxx xxx xxx xxx xx x xx x xx x the form_990 did not report all gaming revenue on a gross basis the agent used the bingo quarterly reports the pull tab quarterly reports and the daily excel spreadsheets prepared by the organization for the bingo activity to determine the true gross revenue from gaming activities the organization substantially under reported gross gaming revenue by dollar_figurex xxx xxx or xx of total gross revenue for the tax_year 20xx the under-reported revenue consists of game description of amount under under-reporting reported bingo bingo pull tabs total under reported xxx xxx xxx xxx bx prizes netted against revenue unreported split progressive and revenue prizes netted against revenue dollar_figure xxx xxx xxx xxx form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer taxpayer_identification_number december 20xx year period ended the correct gross revenue is gross revenue percent of total gaming and bingo hall gross rents from bingo hall dollar_figure - xx xxx x x x xxx xxx xxx xxx gaming sales of inventory concession sub-total all other sources investment_income miscellaneous income sub-total total revenue x xxx xxx dollar_figure x xxx xxx x xx xx xxx x x xxx xxx xx x xx x x x expenses are also under-reported by the same amount dollar_figurex xxx xxx for a net_income effect of the expenses per the organization’s form_990 filing for the tax_year 20xx in conducting its gaming activities and operating the bingo hall expenses for the concession stand amounts paid for other activities and incurred in their exempt_purpose activity are as follows expenses per form_990 percent of total gaming and bingo hall gaming and bingo hall concession stand sub-total all other expenses dollar_figure xxx xxx xxx xxx xxx xxx xx x xx x xx x management general exempt_purpose activity other activities sub-total total expenses xx xxx xx xxx xx xxx xxx xxx dollar_figure xxx xxx x x x x x x xx x xxx x form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service schedule number or explanation of items taxpayer_identification_number year period ended si exhibi page number december 20xx form 886-a rev date name of taxpayer the correct gross expenses are gross expenses percent of total gaming and bingo hall gaming and bingo hall concession stand sub-total all other expenses management general exempt_purpose activity other activities sub-total total expenses dollar_figure x xxx xxx xxx xxx x xxx xxx xx x x x xx x xxx x xx xxx xxx xxx dollar_figure x xxx xxx x x x x xx xxx xx xxx x x x x gaming and bingo hall expenses relate to all gaming activities and the rental of the bingo hall the concession stand is located in the bingo hall and is open only during bingo_games and serves bingo patrons exclusively guard activities are not conducted at the gaming hall and the concession stand is not provided for the convenience of guard members for any practice or competitive event out the major duties of the ceo involve the bingo hall and other fundraising of xx tasks involve the bingo hall and other fundraising the job duties of the ceo are classified into two categories bingo hall and organizational under the organizational heading xx of the tasks are related to the operation of the bingo hall and fundraising many of the responsibilities of the ceo are delegated to the bingo hall managers on a day-to-day basis the exempt_purpose activity is the winterguard and the junior colorguard activity this category includes expenses related to this exempt activity the individuals who actively participate in the color guard are considered members of a charitable_class expenses_incurred in this category which confer private benefit to the individuals who participate in the activity are incidental to the accomplishment of the exempt_purpose the other activities category represents payments by the organization which do not support to their exempt_purpose these amounts have been determined to be either inurement or private benefit which is non-incidental to the conduct of the organization’s exempt_purpose activity this expense category includes amounts paid for the trip hotel rooms at competitions for parents and individuals who are not form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items exhibit name of taxpayer december 20xx taxpayer_identification_number schedule number or page number year period ended guard participants or instructors cellphones for the ceo and cfo health insurance premiums for an individual who is not classified as employee and scholarships issue as previously established in issue the organization is operating a color guard program which is an acceptable charitable purpose the participants in this program are the charitable_class of individuals who are benefiting from this program private benefit obtained by members of a charitable_class which is incidental to the accomplishment of the exempt purposes of the organization is acceptable an example of this type of incidental private benefit is the competition fees paid for the group to perform private benefit which is not derived from accomplishing the exempt purposes of the organization even if benefiting the charitable_class of individuals is in violation of the operating exclusively provision for a sec_501 c organization an example of this would be the scholarships paid to guard members during the examination year therefore it is important to distinguish between incidental and non-incidental private benefit with regards to the guard participants both incidental and non-incidental private benefit occurred during the examination year the participant’s parents grandparents siblings friends or any other individuals related or unrelated to the participant are not part of the charitable_class any private benefit obtained by these individuals would violate the operating exclusively provision since this private benefit is not incidental to the accomplishment of the exempt purposes - of the organization private benefit non-incidental to the accomplishment of the organization’s exempt_purpose has occurred during the examination year with regard to membership in the organization travel fees and scholarship benefits the organization has strayed from what was disclosed in their form_1023 application on the organization’s form_1023 - application_for recognition of exemption the organization stated that they are a membership_organization and that there are no membership requirements however there are fees related to travel_expenses for tours the travel fees cover meals transportation uniforms and lodging the organization also stated that they are not part of a school and does not provide or administer any scholarship benefits during the examination year there were two classes of members performing members and non-performing members performing members are those individuals to participate in the guard programs non-performing members include community members instructors and parents of participants non-performing members can include anyone form 886-a catalog number 20810w page ___ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items name of taxpayer taxpayer_identification_number schedule number or exhibit page number year period ended december 20xx who assists in fundraising the membership list for this class is essentially the list of individuals on the bingo license in the initial interview the officers stated that two of the requirements for members to join are that parents must work bingo three times a month to support the color guard and members are required to assist in fundraising this membership requirement is contrary to what was disclosed in the form_1023 application the organization required individuals to participate in fundraising events as a condition of benefiting from the organization’s activities membership benefits were stated to include possible group dinners bus trips to competitions hotels rooms at the competition pictures of the guard t-shirts parents will get their entry fee into the competition and scholarships for the kids as a benefit guard participants need to spend only a minimal amount of their own money for out of pocket expenses usually for costume accessories bingo creates the necessary funding to support the guard activity in full trip and scholarships for their children this fundraising requirement brings into question the true nature of the relationship between the organization and the parents and other individuals the parents and other individuals who to work bingo and other fundraising are doing so to receive benefits in return from the organization for either themselves or for their children who participate in the color guard the organization has used the term volunteer to describe the parents and other individuals who work bingo and fundraising true volunteers perform work without the expectation of payment or compensation of any kind compensation may be in any form including but not limited to cash checks gift certificates goods or services in this case the compensation was in the form of travel_expenses for guard trips the the private benefit that is conferred to parents and other individuals as a result of the fundraising requirement is intentional and not incidental to the accomplishment of the organization’s exempt purposes it is clear that the organization's work and benefit method of funding their activities results in the parents and other individuals expecting to receive direct benefits from the organization the substantial private benefit to the parents and other individuals negates the charitable intent and exemption under sec_501 on the form_990 for 20xx revenue attributed to the exempt_activities programs was listed as dollar_figurexxx which consisted of the reimbursement of expenses from the year 20xx and for shirts there is no income generated directly from the guard members to participate in the program this lack of revenue is contrary to statements made on the form_1023 which stated that there are fees related to travel_expenses for tours to cover meals transportation uniforms and lodging there is also no revenue generated from other individuals to reimburse the organization for travel_expenses or any other_benefits derived from the organization department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended there is no evidence that members pay any expenses for their children to participate in the color guard there is also no evidence that the parents or any other individuals paid for any travel_expenses for any trips there are no fees to join the organization or participate in guard events this fact was restated again in the description of the winterguard and junior color guard programs the fundraising requirement results in private_inurement to those who get credit for their participation all funds raised by organizations must be disbursed without giving consideration to whether or how involved the beneficiaries or their family members were in the fundraising activities that generated the funds requiring participants to work fundraising events in order to participate is not consistent with qualifying for tax exemption under sec_501 x of the cost of travel for individuals who are not part of when the organization pays the charitable_class or who directly service the charitable_class private benefit which is not incidental to the accomplishment of the exempt_purpose has occurred in this organization the only individuals for which the organization may be able use funds to pay for expenses for traveling to guard events include the guard members and instructors expenses for all other individuals including employees all other staff and anyone else traveling to guard events or for the exempt purposes of the organization trip do not support the scholarships the exempt purposes listed in the organization's certificate of incorporation do not include the provision of scholarships on the form_1023 application the organization stated that they are not part of a school and they do not provide or administer any scholarship benefits again the organization has strayed from what was disclosed on their form_1023 application as a sec_501 c public charity an organization’s scholarship program must serve charitable and educational_purposes rather than private interests a scholarship program which serves private interests equates to private benefit the scholarship payments made by this organization are not incidental to the accomplishment of the organization’s exempt purposes in the examination year the organization provided payments to some color guard members that were termed scholarships during the examination year all payments were made payable to just the student no payments were made in the college’s name in the initial interview the organization stated that one of the benefits provided to members is scholarships for the kids for every year that the child is in the guard they will get a dollar_figurexxx scholarship in 20xx the amount was raised to dollar_figurexxx per year if the form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items name of taxpayer taxpayer_identification_number schedule number or exhibit page number year period ended december 20xx student leaves the organization the scholarship is paid out the scholarship is paid out to the student and the college smaller amounts are made payable to just the student there is no formal document outlining the scholarship policies and rules ceo will determine how many years the student has been involved with the guard to calculate the number of years of scholarship to pay for the scholarship to be paid out the student must stay with the guard until they graduate from high school in essence this scholarship is on a pay to play basis and equates to compensation to the individual and private benefit not incidental to the exempt purposes this is not a community based scholarship program eligibility for the scholarship is based on the individual’s status as a guard member the years of participation in the guard and the requirement to stay with the organization until they graduate from high director of performing units and ceo receives and reviews school report cards and keeps records for and determines the scholarships that are awarded to guard participants there are no formal documents submitted for a guard recipient to receive a scholarship website links the web designer this scholarship is non-competitive is not based on merit or financial need and is open only to guard participants since the scholarship is not open to the general_public it benefits members of a group that is too small to be a charitable_class with regards to the scholarship beyond the private benefit these payments are in effect a pay to play situation which brings into question the true exempt status of the guard activity the primary reason for the scholarship is to encourage guard members to stay in the program and is in effect compensation_for their participation the fact that scholarships are paid directly to the individual and relates to their performance is evidence that these payments are in reality compensation are not a valid scholarship represents private benefit and does not support the exempt_purpose of the organization updates the websites for the organization the organization does not get any revenue from the placement of website links in the initial interview the organization stated that these links are for informational purposes the true purpose of these website links is to provide another venue to promote the businesses of the photographer and the webmaster there is an inherent benefit to the posting of website links to a webpage since these businesses did not pay a fee for the link to be placed on the webpage this and web designer benefit afforded to the for-profit entities of photographer represents private benefit department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov and schedule number or explanatio ion of items a hiit page number taxpayer_identification_number year period ended fen taney rev date name of taxpayer december 20xx travel in the initial interview the organization stated that the organization uses an outside bus service for traveling to competitions if the bus has extra seats parents can come along on the trip the floor crew and other helpers also go on the trips anyone that goes on the trips is helping the performance in some capacity spouses and employees can travel to events the organization bears x of the cost of travel the organization has paid the travel_expenses for the parents of program participants and other individuals these travel_expenses included hotel rooms for out of town guard competitions in addition the organization paid for expenses which related to the trip including bus transportation to and from the airport airfare hotels and trip does not relate to the exempt purposes of sightseeing venue fees this the organization therefore all expenses paid on behalf of the parents and other individuals who are not insiders with respect to the organization results in private benefit which is prohibited for a sec_501 c organization in a memo to the staff the organization states we have never had chaperones as other groups do i never want to give any power to parents for supervision of the kids this means that we as the staff have to take on that responsibility this statement reinforces the role of parents and teachers when the group is traveling teachers instructors are the primary chaperones others who may travel with the group do not have this responsibility wives girlfriends parents etc there is a valid business_purpose for the teachers instructors to travel with the group to competitions their role is to instruct during the practices and competition and to supervise the guard participants during the trip travel_expenses incurred for the teachers instructors is considered incidental private benefit since these expenses are a necessary component to accomplishing the organization's exempt_purpose in contrast others who travel with the group to competitions do not have a valid business_purpose to attend all travel_expenses paid on behalf of parents and others constitutes private benefit which prohibited for a sec_501 c organization parents and others attending the competitions are doing so for their own pleasure parents are required to work three bingo sessions per month as part of the membership and guard participation requirements although parents may assist with certain tasks during the trip this assistance does not rise to the level necessary to be a valid business_purpose any assistance they provide is nothing more than to support their children in the activity form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended issue the net_earnings of the organization have inured to the benefit of private individuals private benefit involves benefits paid to anyone other than the intended charitable_class and inurement is a form of private benefit that involves insiders of the organization inurement is strictly prohibited for organization's exempt under sec_501 c inurement is concerned with the direct transfer of income or the provision of services to an insider where the payment or provision of services is unrelated to the organization's exempt purposes inurement must be quantified as value transferring to that insider in other words the taking from the exempt organization’s profits in some manner that benefits the insider provision of goods and services to an insider can result in inurement during the examination year there were numerous instances of the net_earnings of the inuring to the benefit of individuals ceo and cfo are considered are considered to be private shareholders’ or individuals in accordance with t reg a -1 c and are classified an officer director and a private e e e and is the cfo of the are considered to shareholder or individual because be a person having a personal and private interest in the activities of the organization is the ceo and as defined in t reg sec_1 a c cited above oversight the financial manager cfo book hotels for regional competitions arrange rooming lists and request payment approve all expenditures_for the performing units and pass on to treasurer having the title and responsibilities as the ceo of the in addition to organization he also has the title and director of performing units as the ceo and director in addition to other duties he is responsible for the financial manager cfo treasurer position is held by creates a lack of independence with the relationship between regards to the supervision of and oversight of the financial manager cf o treasurer arranges approves and requests payment for all travel incurred and position paid_by the organization during the examination year there were trips to local regional and out of state competitions the organization also paid for a trip to specifically department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov and and form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended although respectively and the certificate of incorporation and bylaws do not specify these titles as officers of the corporation they are considered officers in accordance with state not-for-profit corporation law section xxx have the titles of ceo and cfo and travel in the form_1023 application_for recognition of exemption the organization stated that members were to pay fees related to travel_expenses for tours the travel fees were to cover meals transportation uniforms and lodging the organization also stated they are not part of a school in the initial interview the organization stated the sources of revenue received by the organization which did not include any amounts received for travel fees the form_990 for 20xx does not contain any revenue related to the payment of fees or reimbursement for any travel_expenses trip purposes and other facts surrounding the trip although this organization does not meet the criteria as an educational entity this trip was analyzed further to determine if this trip related to their exempt the organization received their exemption as a sec_501 c public charity under sec_509 not as an educational_organization under t reg sec_1 c - d ii or as a school under sec_170 the fact that this organization does not meet the definition of an educational entity as defined in the codes and regulations severely impedes the educational aspect of the if this organization were an educational entity the organization would need to establish a substantial relationship between the travel tour and the organization’s exempt purposes as a sec_501 c organization that is not an educational entity it must still _ establish the substantial relationship between the activity and the organization's exempt in the interview conducted with how this trip related to the organization’s exempt_purpose related to the exempt_purpose educational and exposes the individuals to history and culture has no relevance in determining the relationship between the trip and the organization’s exempt_purpose the assertion that a purposes the criteria to establish a substantial relationship to the organization's exempt purposes must first be met before analyzing the facts and circumstances as to the primary purpose of the trip trip provides a learning experience is educational and form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service statements that the trip is all learning and is ceo on june 20xx when asked stated it is not schedule number or explanation of item en ex page number form 886-a rev date name of taxpayer december 20xx taxpayer_identification_number year period ended provides exposure to history and culture is not disputed this statement does not change the fact that this trip is not related to their exempt_purpose stated that no instructors went on the trip this statement also in this interview reinforces the fact that the trip was not related to a guard activity such as attending an international guard competition or exhibition there were no practices exhibitions or all guard members did competitions scheduled for the guard at any venue in not go on this trip in response to the question regarding a curriculum for the trip makes up and provides the itinerary for the trip curriculum for a course of study involves a planned learning experience with objectives lesson plans and assessments which is beyond the scope of and does not equate to an itinerary the lack of existence trip is evidence that the of a legitimate educational methodology tied to this primary purpose of this trip is social and not educational stated that he the organization received exemption for the purposes related to the operation of a drum and bugle corps and have since changed their exempt activity to a color guard this exempt activity should be the major focus or primary purpose for the organization the certificate of incorporation states the additional purposes of promoting the study and improvement of the activities of drum and bugle corps and promoting friendship sociability and culture among its members these purposes are an ancillary result or outcome that is derived from the guard members participating in the color guard the educational_purposes under sec_501 c are broader than presenting formal classroom instruction there is some inherent education of the guard members taking place when they participate in guard events this education does not rise to the level of formal instruction these ancillary purposes do not permit the organization to extend their activities beyond the organization's exempt_purpose to include a trip to history and culture and to provide an educational experience with the intent to expose these individual to in the interview this statement along with the fact that payments were issued for trip expenses out of the organization’s bank accounts and no reimbursements from individuals were received establishes the fact that the organization paid for this ceo also stated no one pays anything for their trip trip since this trip is not related to the organization’s exempt purposes was paid_by the organization and board members and officers are considered insiders with respect to the organization_expenses incurred on behalf of board members and officers represents inurement form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation o n f items schedule number or page number exhibit name of taxpayer december 20xx taxpayer_identification_number year period ended the following individuals who went on the persons with regards to the organization trip are considered disqualified e - board member ceo - officer cfo - officer the board minutes obtained during the field_examination did not contain any board actions including approvals or voting with regard to travel there is no evidence that the board approved the activities of the guard trip or that this trip relates to the exempt_purpose trips listed in the board minutes include guard trips to and a regional trip to winterguard handbook and the nation references performances by this group to events across the the guard schedule for the year 20xx lists local and out of state competition venues in the states of the and has the task of booking hotels as the director of the performing units for regional competitions and the winterguard international championship competition as the director he also approves all expenditures_for payment all aspects of this trip were controlled by including but not limited to planning approvals and seeking payment from the organization website links the maintains the website at the bottom of each page of this website is a link to the in the initial interview the organization stated that the _ music store website links are placed on the website by the independent_contractor informational purposes the organization did not receive any payment in connection with the hyperlink to this business website this lack of payment is a critical distinguishing factor in this case for is owned by who is also the ceo of the at what is termed by the organization from the officer's retail business during the initial interview as at or below market rates there is no issue with regards to these purchases the organization purchased the following items from the organization purchased certain equipment e in 20xx - microphones and cable for dollar_figurexxx form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or explanation of items taxpayer_identification_number exhibit page number year period ended december 20xx form 886-a rev date name of taxpayer e e in 20xx - tape poles and caps for dollar_figurexxx in 20xx - flags for dollar_figurexxx information obtained from the website of business is also states states that this business sells the website states that the the website the organization’s exempt activity is the operation of a color guard since the color guard activity is the exempt_purpose activity of the organization including hyperlinks to this for-profit business does not serve the exempt purposes of the organization the exempt purposes of the organization could be accomplished as well with the hyperlinks omitted regarding an internet presence the statement made on the website of indicates that having a website has value to the business therefore it logically follows that the placement of a hyperlink on the website of the organization provides economic value to the officers are using the organization’s website to draw business to their retail business the true purpose of the website link is to provide another venue to promote the website links do not provide any benefit to the organization or to the color guard participants the organization has not received any payment in return for the placement of the hyperlink this lack of payment and the fact that the hyperlinks do not further the organization’s exempt_purpose results in private benefit the prohibition on private benefit goes to the operational_test under sec_501 c t reg c -1 d ii provides that an organization is not organized or operated exclusively for an exempt_purpose unless the organization serves a public rather than a private interest this private benefit cannot be excused on the basis of it being incidental for private benefit to be incidental in a qualitative sense the private benefit must flow naturally from the organization’s conduct of activities that further the organization’s exempt_purpose in this case the individual involved is is also the ceo of the relationship with the hyperlinks on the organization’s website rises to the level of inurement inurement is strictly prohibited for a sec_501 c organization entities the private benefit derived from the placement of the owner of by virtue of who form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items _ exhibit schedule number or page number name of taxpayer december 20xx taxpayer_identification_number year period ended cellphones and used the assets for personal purposes through the payment of personal cell phones there is no evidence that the board_of directors questioned or approved the payments made for the cell phones ceo and the cell phone number cell phone payments made by the organization for the all xxx xxxx-xxxx billed to and used by number xxx xxx-xxxx billed to and used by these cell phones are personal cell phones and are not the primary phones for the organization these cell phones are billed directly to the individuals contain charges related to the business owned by an international calling plan were not authorized by the board and therefore are nota valid business_expense for this organization these cell phones payments are not the reimbursement of a personal_expense for the benefit of the organization they are the payment of personal expenses with organization funds which equates to private_inurement due to the relationship of the individuals to the organization charges for personal calls made on cfo represent inurement cell phone since these cell phones are billed from separate phone providers and directly to they are not considered employer-provided cell and phones the fact that they are not billed directly in the organization’s name and sent to the organization’s address strongly suggests that these cell phones bills are personal the use of separate phone providers also suggests that these cell phones were established as personal phones based on the statements made by the officers during the initial interview the ceo and cfo provide conflicting statements regarding the payment of cell phone bills and the business_purpose of the payments in one instance the cell phones are a fringe benefit to these the provision of health insurance they also make the comment that ceil phone payments made by the organization have increased due to the organization no longer providing health insurance in the second instance the cell phones are the primary phones of the organization due to issues with the landline this statement conflicts with the fringe benefit statement and the evidence does not support the assertion that the cell phones are the primary phones the cell phones do not meet the requirement that cell phone payments are for primarily non-compensatory business reasons there are no substantial business reasons for providing cell phones employees just like contributions by an employer to an accident_or_health_plan are excluded from gross_income under internal_revenue_code sec_106 there is no statutory provision to exclude cell phones from gross_income the organization cannot substitute cell phone form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit page number name of taxpayer december 20xx taxpayer_identification_number year period ended payments for health insurance and retain the same tax treatment the tax treatment of each fringe benefit is determined based on the tax law fact and circumstances related to that particular fringe benefit there is no evidence in the board minutes that these cell phones were authorized by the board there is no written contemporaneous documentation to substantiate that the payment for cellphones was intended to be compensation as stated above the bingo activity is a primary activity for the organization since the guard competes only four months of the year the payment of cell phone bills throughout the year does not serve the business interests of the exempt_organization the landline phone number is used repeatedly in both print and online sources as the phone number for the organization the organization is relying heavily on the landline phone system for the bingo operation contact the general_public and for employees and volunteers to use for emergencies the statement that the phone service is poor contradicts the organization’s heavy reliance on phone system for their primary activity the repairs made and for employee’s use during an emergency the organization appears to have sufficient funds to devote to a new landline system and has made repairs to the existing system conclusion the sec_501 tax exempt status of the should be revoked retroactively to january 20xx because it has not operated exclusively for tax exempt purposes form_1120 u s corporate_income_tax return should be filed for tax years ending december 20xx through december 20xx the organization has failed all three factors with regards to the operating exclusively provision activities private benefit and inurement the organization has engaged in numerous instances of private benefit which is not incidental to the accomplishment of their exempt purposes the organization has engaged in numerous instances of private benefit inuring to insiders the organization has operated in a manner different from what was originally presented to the internal_revenue_service on its application_for exemption an organization described in sec_501 must establish that no more than an insubstantial part of its activities is not in furtherance of an exempt_purpose t regs sec_1_501_c_3_-1 the organization’s remaining exempt activity the winterguard color guard group is insubstantial in relation to the non-exempt activities of gaming concession stand and rental activities these non-exempt activities represent the substantial activities of the organization form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or explanation of items m et exhi page number taxpayer_identification_number year period ended form 886-a rev date name of taxpayer december 20xx directors of nonprofit_corporations are charged with the important responsibilities of conducting and overseeing the management of the corporation’s affairs while the day- to-day operations of a nonprofit can be and often are delegated to staff the directors maintain the ultimate authority over all corporate activities state law and judicial decisions impose upon directors the fiduciary duties of care and loyalty regarding the corporations they serve a nonprofit director who observes the duties of care and loyalty is generally insulated from personal liability however the board’s actions must be taken in good_faith with that diligence care and skill which an ordinary prudent person would exercise under similar circumstances based on the facts in this case with regards to competition travel_expenses the trip cell phones for the two officers scholarship payments and website links there is a lack of oversight by the board with regards to the business affairs of the organization the board did not act upon the transactions which resulted in private benefit and inurement there is no evidence in the minutes that the board exercised diligence and care in their fiduciary responsibilities therefore the board is ineffective and does not possess the necessary skill and good_faith to insure that the organization can adhere to the private benefit and inurement provisions for a sec_501 c organization there is no sufficient basis for continuing to recognize this organization as exempt under sec_501 c if you agree with this conclusion please sign the attached forms if you disagree please submit a statement of your position form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
